Exhibit 10.5
RELIANCE STANDARD LIFE INSURANCE COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009
Preamble
Reliance Standard Life Insurance Company (the “Company”) hereby adopts the
Nonqualified Deferred Compensation Plan (the “Plan”), as amended and restated
effective January 1, 2009. The purpose of the Plan is to provide a select group
of highly-compensated employees of the Company and its participating Affiliated
Companies with the opportunity to defer compensation.
The select group of highly-compensated employees who will be eligible for the
Plan and are currently eligible to participate in the Reliance Standard Life
Insurance Company Retirement Savings Plan (the “Retirement Savings Plan”) have a
limit imposed on the amount of contributions they can make to the Retirement
Savings Plan. The Plan will allow these highly-compensated employees to
participate in this Plan.
For those employees who are eligible to participate in the Retirement Savings
Plan, the Plan will allow them to be credited with the same level of Company
matching contributions they would have received had certain restrictions not
been imposed on contributions to the Retirement Savings Plan.
Definitions
The terms used in this Plan shall have the meanings set forth below:

  1.   Account shall mean the bookkeeping account described in Section 4 of this
Plan for a NQDC Plan Participant.     2.   Affiliated Company shall mean any
entity with whom the Company would be considered a single employer under Code
Section 414(b) or 414(c) provided that in applying Code Section 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b), the language “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Code Section 1563(a)(1), (2) and (3),
and in applying Regulation 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code Section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Regulation 1.414(c)-2.     3.  
Annual Compensation shall mean annual salary, bonuses and commissions, but
excludes severance pay, tuition, auto expense or moving expense reimbursements
or allowances and any group-term life insurance included on the

Page 1



--------------------------------------------------------------------------------



 



      NQDC Plan Participant’s W-2.     4.   Code shall mean the Internal Revenue
Code of 1986, as amended from time to time.     5.   Committee shall mean the
person or persons appointed by the Board of Directors of the Company to
administer the Plan.     6.   Company shall mean Reliance Standard Life
Insurance Company.     7.   Eligible Employee shall mean, for any calendar year,
an employee of a Participating Employer who is eligible to participate in the
Plan, as described in Section 1 of this Plan.     8.   ERISA shall mean the
Employee Retirement Income Security Act of 1974, as amended.     9.  
Nonqualified Deferred Annual Compensation shall mean Annual Compensation
deferred by the NQDC Plan Participant to his/her Account under Section 2 of this
Plan.     10.   NQDC Plan Participant shall mean an Eligible Employee who has
elected to defer his/her Annual Compensation pursuant to Section 2 of the Plan.
    11.   Participating Employer shall mean

          (a) the Company, Delphi Capital Management, Inc., First Reliance
Standard Life Insurance Company, and any Affiliated Company which shall adopt
the Plan for their employees with the approval of the Board of Directors of the
Company; and
          (b) any successor to the business entity described in subsection
(a) as a result of a statutory merger, purchase of assets or any other form of
reorganization of the business of the business entity described in subsection
(a).

  12.   Plan shall mean this Reliance Standard Life Insurance Company
Nonqualified Deferred Compensation Plan as set forth herein and as may be
amended from time to time.     13.   Plan Matching Amounts shall mean matching
amounts credited to a NQDC Plan Participant’s Account pursuant to Section 3 of
this Plan.     14.   Retirement Savings Plan shall mean the Reliance Standard
Life Insurance Company Retirement Savings Plan.     15.   Retirement Savings
Plan Elective Contributions shall mean Basic contributions

Page 2



--------------------------------------------------------------------------------



 



      made by an employee to the Retirement Savings Plan.     16.   Retirement
Savings Plan Matching Contributions shall mean Company contributions made with
respect to an employee pursuant to the Retirement Savings Plan.     17.  
Retirement Savings Plan Participant shall mean an employee of the Company or an
Affiliated Company who is considered a Retirement Savings Plan Participant
pursuant to the terms of the Retirement Savings Plan.

Section 1 — Eligibility
An employee of a Participating Employer will become eligible to participate in
the Plan on January 1 of the calendar year with respect to which he/she is first
designated as a highly-compensated employee, as defined in Code Section 414(q)
and the regulations thereunder and in accordance with any “top-paid” group
election made by the Company for such calendar year under qualified plans
sponsored by the Company.
Section 2 — Nonqualified Deferred Annual Compensation Elections
Each Eligible Employee shall be eligible to defer from 1% to 10% of his/her
Annual Compensation which would otherwise be payable to him/her for services to
be rendered in the following calendar year. Such employee must elect to defer
prior to the beginning of the calendar year of such deferral, except as
otherwise provided below for a “newly eligible” employee.
In the case of the first calendar year in which an employee becomes eligible to
participate, such “newly eligible” employee must make such deferral election
within 30 days after his/her initial January 1 eligibility date, with respect to
Annual Compensation paid for services performed after the election. Where an
employee has ceased being eligible to participate (other than the accrual of
earnings) for a period of at least 24 months, and subsequently becomes eligible
to participate in the Plan again, the employee shall be considered a “newly
eligible” employee and shall be eligible to make a deferral election within
30 days after January 1 on which he/she subsequently becomes eligible to
participate in the Plan again after such 24 month period of ineligibility.
Each NQDC Plan Participant shall file with the Company, at the time of his/her
initial deferral election, an irrevocable election regarding the timing and form
of distribution for all amounts in his/her Account under the Plan.
Section 3 — Plan Matching Amounts
In the event that a Retirement Savings Plan Participant has elected Nonqualified
Deferred

Page 3



--------------------------------------------------------------------------------



 



Annual Compensation with respect to a calendar year, the Company shall determine
a Plan Matching Amount under this Plan for such employee. The Plan Matching
Amount shall be equal to the Retirement Savings Plan Matching Contribution that
would have been credited for such year to the NQDC Plan Participant had the NQDC
Plan Participant also contributed the Nonqualified Deferred Annual Compensation
to the Retirement Savings Plan, less the actual amount of Retirement Savings
Plan Matching Contribution credited to such Retirement Savings Plan Participant
for such year. For this purpose the annual compensation limit under Code
Section 401(a)(17) does not apply. Notwithstanding the above, the maximum amount
of Plan Matching Amounts that may be made with respect to a NQDC Plan
Participant for a calendar year will not exceed 50% of the lesser of (i) 4% of
his/her Annual Compensation, or (ii) the annual limit on pre-tax contributions
under Code Section 402(g), less the actual Retirement Savings Plan Matching
Contribution credited to such Retirement Savings Plan Participant for such year.
Section 4 — Plan Accounting
Nonqualified Deferred Annual Compensation and Plan Matching Amounts will not be
considered current income to the employee for federal income tax purposes and
shall remain the property of the Company. No NQDC Plan Participant shall acquire
any property interest in such amount or other assets of the Company, his/her
right being limited to receiving from the Company deferred payments as set forth
in this Plan. To the extent that any NQDC Plan Participant acquires a right to
receive benefits under this Plan, such right shall be no greater that the right
of any unsecured general creditor. No such right shall be assignable by a NQDC
Plan Participant except that payments may be made to his/her beneficiary or
his/her estate under the terms of Section 5.
A Rabbi Trust has been established in connection with the Plan. SEI Private
Trust Company will serve as the trustee of the Rabbi Trust. The assets in the
Rabbi Trust can only be used to pay benefits under the Plan or to pay claims of
general creditors.
The Company shall establish separate bookkeeping Accounts to record all
Nonqualified Deferred Annual Compensation, Plan Matching Amounts, and earnings
or losses thereon for each NQDC Plan Participant. Nonqualified Deferred Annual
Compensation, Plan Matching Amounts, and earnings or losses thereon shall be
credited to such Accounts.
Section 5 — Distribution of Nonqualified Deferred Annual Compensation, Plan
Matching Amounts, and Earnings or Losses Thereon

  (a)   Termination of Employment. At the time of his/her initial deferral
election as provided in Section 2 of this Plan, each NQDC Plan Participant shall
irrevocably elect that the total amount in his/her Account shall begin to be
paid as of one of the following dates:

Page 4



--------------------------------------------------------------------------------



 



  (i)   the date which is 30 days following the end of the calendar quarter
after the date the employee ceases to be an employee of the Company or any of
its Affiliated Companies; or     (ii)   the date which is 30 days following the
end of the calendar year after the date the employee ceases to be an employee of
the Company or any of its Affiliated Companies.

      Payment of the Account will be made in one lump sum or in equal annual
installments over a 5-year period, beginning on the date so specified by the
employee.     (b)   Death. Upon the death of a NQDC Plan Participant or former
NQDC Plan Participant, the balance (or remaining balance, if installments have
commenced pursuant to Section 5(a) of this Plan) of his/her Account shall be
payable to his/her beneficiary (or if none, to his/her estate), in a lump sum,
with such payment to be made within 30 days following the end of the calendar
quarter in which the NQDC Plan Participant’s death occurs.     (c)   Specified
Employees. Notwithstanding any provision of this Plan to the contrary, in the
case of a NQDC Plan Participant who is a “specified employee” (as defined in
Code Section 409A(a)(2)(B)(i)) of the Company or any of its Affiliated
Companies, payment of such NQDC Plan Participant’s Account will be made or will
commence as of the first day of the seventh month after the date the NQDC Plan
Participant ceases to be an employee of the Company or any of its Affiliated
Companies, other than by reason of death, and in that case all amounts otherwise
payable before the first day of such seventh month shall be paid on that date in
a lump sum to his/her beneficiary (or if none, to his/her estate).

Page 5



--------------------------------------------------------------------------------



 



Section 6 — Hardship Distributions
Notwithstanding a NQDC Plan Participant’s irrevocable election of a time and
form of payment at the time of his/her initial deferral election pursuant to
Section 2 of this Plan, and in accordance with the provisions of Code
Section 409A, a NQDC Plan Participant may make a withdrawal of all or part of
his/her Account prior to such elected distribution date and in the form of a
lump sum, but only in the event the NQDC Plan Participant incurs an
unforeseeable emergency and only if the withdrawal is approved by the Committee.
For this purpose, an “unforeseeable emergency” is an unanticipated emergency
caused by an event beyond the control of the NQDC Plan Participant which would
result in a severe financial hardship if early withdrawal were not permitted,
and which cannot be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the NQDC Plan Participant’s assets (to
the extent the liquidation of such assets would not cause severe financial
hardship), or by cessation of deferrals under the Plan. Any such distribution
shall not exceed the amount reasonably necessary to satisfy the emergency need
(which may include amounts necessary to pay any federal, state, local, or
foreign income taxes or penalties reasonably anticipated to result from the
distribution). An “unforeseeable emergency” shall include severe financial
hardship to the NQDC Plan Participant arising out of any of the following:

  (a)   An illness or accident of the NQDC Plan Participant or his/her spouse,
beneficiary, or dependent (as defined in Code Section 152, determined without
regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof);     (b)   Loss of
the NQDC Plan Participant’s property due to casualty; or     (c)   Other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the NQDC Plan Participant’s control.

Requests for early distribution on account of hardship shall be reviewed by the
Committee and payment shall be made only upon the approval by the Committee, in
its sole discretion and subject to the requirements of Code Section 409A.
Section 7 — Plan Administration
The Plan shall be administered by the Committee, which shall have discretionary
authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and to utilize its discretion to
decide or resolve any and all questions, including but not limited to
eligibility for benefits and interpretations of this Plan and its terms, as may
arise in connection with the Plan. Claims for benefits shall be filed with the
Committee and resolved in accordance with the claims procedures in Section 10.
Section 8 — Amendment of the Plan

Page 6



--------------------------------------------------------------------------------



 



The Plan may be amended from time to time by resolution of the Board of
Directors of the Company (or, to the extent provided in the following sentence,
the Company’s Pension and Retirement Savings Committee), but no such amendment
shall have the effect of reducing any benefits payable hereunder or otherwise
affecting the rights of NQDC Plan Participants or their beneficiaries with
respect to the payment of amounts accumulated under the Plan prior to the date
of said amendment. The Company’s Pension and Retirement Savings Committee may by
resolution approve any amendment to the Plan that is for purpose of curing any
ambiguity, correcting or supplementing any provision of the Plan, or making a
change that is necessary or appropriate for purposes of compliance with any
federal or applicable state law, rule, regulation or any opinion, directive or
order of any federal or relevant state governmental authority.
Section 9 — Plan Termination
The Plan will continue in effect until terminated by resolution of the Board of
Directors of the Company, but in the event of such termination, the amounts
accumulated pursuant to the Plan prior to termination will continue to be
subject to the provisions of the Plan as if the Plan had not been terminated.
Section 10 — Claims Procedures
In the event that a benefit hereunder is wholly or partially denied to any NQDC
Plan Participant or his/her beneficiary (hereinafter “Claimant”), the following
procedures shall be applicable:

  (a)   The Committee shall give written notice of the denial of benefit to the
Claimant, setting forth (i) the specific reason for the denial, (ii) specific
reference to pertinent Plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such material or information is
necessary, and (iv) the procedure by which the Claimant may appeal the denial of
his claim (including the time limits applicable to such procedures and a
statement of the Claimant’s rights to bring a civil action under Section 502(a)
of ERISA, following an adverse benefit determination on review).     (b)   Any
Claimant shall have the right to request a review of the Committee’s
determination. Such request for review must be made in writing and must be filed
with the Committee within 60 days of the sending of the Committee’s notice of
denial. In connection with any such review, the Claimant or his duly authorized
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits and shall have the opportunity to

Page 7



--------------------------------------------------------------------------------



 



      submit issues and comments in writing to the Committee. Within 60 days
after receipt of the written appeal (unless an extension of time is agreed to by
the parties, but in no event more than 120 days after such receipt), the
Committee shall notify the Claimant of this final decision. Such final decision
shall be in writing and shall include (A) the reasons for the decision,
(B) specific references to the pertinent Plan provisions on which the decision
is based, (C) a description of the Claimant’s right to, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; (D) a description of any
voluntary appeals procedure offered by the Plan, and (E) a statement of the
Claimant’s right to bring a civil action under section 502(a) of ERISA.

Section 11 — General Conditions

  (a)   No Employment Contract. Nothing contained herein shall be construed as
conferring upon any person the right to be employed or continue in the employ of
the Company or the Affiliated Companies.     (b)   Withholding. The Company
shall have the right to withhold from any payment made under the Plan any taxes
required by law to be withheld in respect of such payment.     (c)   Governing
Law. To the extent not preempted by ERISA, the laws of the Commonwealth of
Pennsylvania shall govern the construction and administration of the Plan.    
(d)   Binding Upon Successors. The liabilities under the Plan shall be binding
upon any successor or assign of the Company and any purchaser of the Company or
substantially all of the assets of the Company.     (e)   Compliance with Law.
The Plan is intended to comply with the applicable requirements of Code
Section 409A and its corresponding regulations and related guidance, and shall
be administered in accordance with Code Section 409A. Notwithstanding any
provision of the Plan to the contrary, elections to defer Annual Compensation to
the Plan and distributions from the Plan may only be made in a manner and upon
an event permitted by Code Section 409A, and all payments to be made upon a
termination of employment under this Plan may only be made upon a “separation
from service” within the meaning of such term under Code Section 409A. To the
extent that any provision of the Plan would cause a conflict with the
requirements of Code Section 409A, or would cause the administration of the Plan
to fail to satisfy the requirements of Code Section 409A, such provision shall
be deemed null and void to the extent permitted by applicable law. In no event
may a NQDC Plan Participant, directly or indirectly, designate the calendar year
of payment.

Page 8



--------------------------------------------------------------------------------



 



TO RECORD the adoption of the Plan as amended and restated herein, the Company
has caused its authorized officer to affix its corporate name and seal hereto
this 14th day of August, 2008.

             
 
      RELIANCE STANDARD LIFE
INSURANCE COMPANY    
 
           
Attest:
           
 
           
     /S/ CHARLES T. DENARO
 
Secretary
           /S/ LAWRENCE E. DAURELLE
 
Authorized Officer   (Seal) 
 
           
PARTICIPATING EMPLOYERS:
           
 
           
DELPHI CAPITAL MANAGEMENT, INC.
           
 
           
     /S/ CHAD W. COULTER
 
Authorized Officer
           
 
            FIRST RELIANCE STANDARD LIFE INSURANCE COMPANY        
 
           
     /S/ THOMAS W. BURGHART
 
Authorized Officer
           

Page 9